UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) May 17, 2012 DELAINE CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-171861 27-2901464 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer of Identification No.) alton Avenue Albany, IN 47320 (Address of principal executive offices) (765) 744-8383 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b) Resignation of Ivelisse C. Castillo as Secretary of the Company On May 17, 2012, Ivelisse C. Castillo resigned as a Secretary of the Company.Ms. Castillo’s resignation was effective on May 17, 2012.Ms. Castillo’s resignation was not due to any disagreements with the registrant, known to an executive officer of the registrant, on any matter relating to the registrant’s operations, policies or practices. 2 Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. DELAINE CORPORATION Dated: May 17, 2012 By: /s/Timothy Moore Timothy Moore President and Director 3
